I am unable to distinguish the Iannarelli case from this. The plain condition in the Iannarelli policy was that if the insured became totally and permanently disabled by reason of bodily injuries or disease, and furnished the insurer due proof thereof at its home office, before defaulting a premium, the insurer would waive payment of subsequent premiums while the disability lasted. The plain condition in the present case is that if the insured became totally and permanently disabled as a result of bodily injuries, and furnished the insurer due proof thereof at its "head office" within sixty days from the date of the accident, the insurer would pay double indemnity. In each policy, alike, the happening of the disability rendered the insurer potentially liable on its covenant, but due proof of the disability at the home office of the insurer was requisite to convert that potentially into actual or "accrued" liability (the Alabama case to the contrary, notwithstanding). I submit with deference that the majority opinion underestimates the Iannarelli case in considering it only from the standpoint of a lapsed policy. True, the policy had lapsed when the suit was brought, but not when the disability commenced. The premiums then were not in default. The policy then was in force. The potential right then to the conditional benefit promised was as firmly established in that case as it was in the present case when plaintiff's disability occurred. Both cases equally relate to failure to furnish proof within the several periods prescribed by the policies. Moreover, what effect on the construction of plain words can the lapsing of a policy have? Do they not mean the same after as before the policy expires? *Page 701 
I see not why the majority opinion classifies one condition precedent, the other subsequent. In both cases the disability had to occur and proof be furnished the insurerprecedent to its actual liability. But even if the majority classification be proper, shall plain words have one meaning when relating to a condition precedent and the same or similar words have a different meaning when relating to a condition subsequent? The Iannarelli opinion, specifically indifferent to whatever weights-of-authority there be, heeded only "the plain language of the policy." Why turn now, as the majority opinion has done, to a weight-of-authority for construction of equally plain language? The theory uniting the particular weight-of-authority now deferred to is that a policy requirement of certain proof within a specified time could not have been intended by the parties to apply, if the insured became incapable of furnishing the proof. See Cooley's Briefs on Ins. (2d Ed.), p. 5918. This very theory was urged in theIannarelli case, and was there rejected by the court as illogical, because the parties had plainly contracted otherwise. I can see no more logic in the theory now, than then.